Maeston, J.:
The only question raised by the assignments of error in this case is, whether the facts found support the judgment, and we are of opinion they do. The instrument upon which plaintiff claimed the right to recover was more than a mere promise to make a gift. It was an absolute agreement, given upon a good and valuable consideration, actually delivered to the plaintiff, and upon being so delivered, it passed beyond the power and control of the party executing it. He could not after the delivery recall it. The plaintiff, upon receiving this instrument, became the absolute owner thereof, and might have sold and *107transferred tbe same to third parties. The fact that it was made payable after the death of the maker did not, as claimed, make it a testamentary disposition of his property, to be governed by our statute relative to wills. The fact that a party executes *and delivers to another his note or obligation payable out of his estate a certain time after his death, would not render it incumbent upon him, in order that the instrument should be valid, to execute it in a different manner than though made payable at any other time, which might or might not be before death.
Judgment affirmed, with costs.
The other justices concurred.